McCLELLAN, J.
The bill as originally filed by the appellee against appellant was strictly within the statutes to quiet title. — Code 1907, § 5443 et seq. Latterly an amendment was properly allowed (Interstate Ass’n v. Stocks, 124 Ala. 110, 27 South. 506) adding averments leading to relief from an alleged void mortgage, which constituted respondent’s claim to the property. The respondent’s claim to an incumbrance on the land is based on an alleged tax- title thereto. The assertion of this tax title to the complainant and the expression of the purpose to enforce it afforded the consideration for his execution of the mortgage. In Crawford v. Engram, 157 Ala. 314, 47 South. 712, this court recently held, following previous adjudications, that unless the claim asserted, and inducing the agreement or action of the adverse (to the claimant) party, possessed some reasonable ground for existence, a promise so induced was void. This doctrine was invoked by complainant; and the chancellor, applying it to the respondent’s asserted tax title, ruled that the claim was without the pale of the definition stated, and was valueless to sustain, as a consideration, the mortgage executed by complainant.
*472The assessment of the property to which respondent’s title must he traced was of the property here involved, and was against “Jacob Mitchell.” At the time this assessment was made, in 1885, complainant, the undisputed evidence shows, was in possession and living upon the land. This alone made the assessment void. In Crook v. Anniston Land Co., 93 Ala. 6, 9 South. 425, it was- said: “Where the owner is known, or by proper inquiry or search can be ascertained, the revenue laws require the property to be assessed to him.” After adverting to previously existing and more lax statutory requirements in that regard, and declaring that even under that system an assessment to unknown owner, or to a stranger, when the true owner was in possession, was fatal to a sale consequent upon such an assessment, the court held that under later statutes the assessment to the owner was more imperative than formerly. It does not appear that any such person as “Jacob Mitchell” ever had or asserted any right, title, or claim to this property, or had ever been in possession thereof. It is hardly necessary to add that a claim based on an assessment so patently invalid could not afford a reasonable ground for controversy. Besides, it was shown with reasonable certainty that complainant paid the taxes on the property for the year in question, thereby extinguishing any demand therefor by the state, and hence rendering the tax sale on which respondent relies utterly void. — Pickler v. State, 149 Ala. 669, 42 South. 1018. ”
The decree below is affirmed.
Affirmed.
Dowdell-, C. J., and Anderson and Sayre, JJ., concur.